DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Nov. 4, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “evaluation becomes higher as a deviation between the vehicle and the target position becomes smaller”” in claims 1 and 11-13 is a relative term which renders the claim indefinite. The terms “higher evaluation” and “smaller deviation” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoy et al., “Collision free cooperative navigation of multiple wheeled robots in unknown cluttered environments” in view of Cheng et al., “Decentralized navigation of multiple agents based on ORCA and model predictive control:.
As to claims 1 and 11-13, Hoy teaches a method, device, system and medium of controlling movement of multi-vehicle, the method comprising: 
acquiring a constraint condition (page 1254, column 2: “the distance from the robot to every obstacle and other robots should constantly exceed the given safety margin dsafe”, equation (1) Column 2: “saturation of v at 0 excludes meaningless negative speed values, whereas saturation at the upper threshold v,,., models a physical limitation on the vehicle”, page 1255, column 2: “TPM must generate the controls only within the reduced bounds”, equation (2) Definition 3.1: “ An ensemble of probational trajectories generated by all vehicles at a given time is said to be mutually feasible if the following claims hold: G} The distance from any way-point to any static obstacle exceeds dtar for any trajectory; (1 For any two trajectories, the distance between any two matching way-points exceeds dmut”, page 1262, Table 1: “Parameters used for simulations”) under which multiple vehicles move and a calculation cycle (page 1254, column 2: “For simplicity, the time step is normalized to unity”, page 1262, column 2: “TPM [..] updates occurred at 1 Hz”) for calculating movement routes of the vehicles; 
acquiring a position of each of the vehicles (page 1254 col. 2 para. 4); 
specifying a target position for each vehicle (page 1254, column 1, last paragraph: “a steady point target T, [...]) The objective is to design a navigation law that drives every robot towards the assigned target’); 
calculating, based on the position of each of the vehicles, the target position, and the constraint condition, a movement route for prediction steps of each of the vehicles (page 1256, column 1, section 3.3 “Trajectory planning module’, steps S.1 “generation of a finite set P of planned trajectories, each starting at the current robot state s{k)”, S.2 “Refinement of P to only mutually feasible trajectories”, S.4 “Selection of the probational trajectory’); 
determining, based on the movement routes of the vehicles, a driving condition of each of the vehicles from a current time to a unit time (page 1255, column 1, paragraph 1: “generating probational trajectories over the relatively short planning horizon [k, (k + T)] at every time step k. Probational trajectory [...] is specified by a finite sequence of way-paints, which satisfy the constraints of the nominal model (1). Each way- point is attributed to a particular time step and has an associated position, speed, heading and control input’, equation 9, figure 3: ", page 1256, column 2, equations (5), (6); and controlling movement of each of the vehicles (page 1256, column 1, step “S.5 Application of the first control related to the selected probational trajectory to the robot”), 
wherein calculating the movement route including performing optimization calculation (page 1258, column 2, section 3.3.3: “the final trajectory is selected to furnish the minimum of the cost functional”) based on an evaluation function (equation 16), evaluation of which becomes higher as a deviation between the vehicle and the target position becomes smaller (see equation 16, together with the above-cited “to furnish the minimum of the cost function”, i.e. the smaller the function the higher its “evaluation”, same as in the present application, see that the evaluation function J, of paragraph 34 is decreasing with decreasing of the deviation), and the constraint condition, to calculate the movement route.
	Hoy does not explicitly teach optimization calculation for each prediction step. However, Cheng teaches a similar method/system for navigating vehicles wherein an evaluation function (page 3448 section III, “cost function” is defined in which the deviation of the vehicle from its target is considered and integrated for peach predicted step of the whole prediction horizon (equation 11). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to implement the optimization calculation for each prediction step of Hoy in Cheng because doing so would make the calculation more accurate and avoid collisions with obstacles.
As to claim 2, Hoy in view of Cheng teach the method of claim 1. Hoy further teaches the constraint condition includes position information on an obstacle located in a movable range of the vehicle and a lower limit value of a distance to the obstacle (page 1254-1255).
As to claim 3, Hoy in view of Cheng teach the method of claim 1. Hoy further teaches the constraint condition includes a lower limit value of a distance between the vehicle and another of the vehicles (page 1254-1255).
As to claim 4, Hoy in view of Cheng teach the method of claim 1. Hoy further teaches the constraint condition includes the vehicle moving speed and a limit value (page 1254-1255).
As to claim 5, Hoy in view of Cheng teach the method of claim 1. Hoy further teaches calculating the movement route includes calculating a movement route of each of the vehicles based on a limit value for limiting variation in distance and direction of movement of the vehicle for a predetermined time (page 1254-1255).
As to claim 6, Hoy in view of Cheng teach the method of claim 1. Hoy further teaches controlling the movement of the vehicle includes determining a driving condition of the vehicle to control the movement of the vehicle based on a position and a rotation of the vehicle after the unit time and a position and a rotation of the vehicle at a current time with a unit cycle shorter than the unit time (page 1254-1255).
As to claim 7, Hoy in view of Cheng teach the method of claim 1. Hoy further teaches calculating the movement route includes calculating a movement route of each of the vehicles for the vehicles to arrive at respective target positions such that a time for the prediction steps is longer than a time necessary for each of the vehicles to arrive at the target position (page 1254-1255).
As to claim 8, Hoy in view of Cheng teach the method of claim 1. Hoy further teaches calculating the movement route includes setting number of the prediction steps based on a moving speed of the vehicle and a distance between the vehicle and a target position (page 1254-1255).
As to claim 9, Hoy in view of Cheng teach the method of claim 8. Hoy further teaches calculating the movement route includes setting number of prediction steps satisfying (the calculation cycle)×(moving speed of the vehicle)×(the number of prediction steps)>(distance between the vehicle and the target position) (page 1254-1255).
As to claim 10, Hoy in view of Cheng teach the method of claim 1. Hoy further teaches calculating the movement route includes calculating a movement route of each of the vehicles based also on a rotation of the vehicle (page 1254-1255).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663